COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


                                                  §
  BRETT HARDING,                                              No. 08-22-00117-CR
                                                  §
                       Appellant,                                Appeal from the
                                                  §
  v.                                                           42nd District Court
                                                  §
  THE STATE OF TEXAS,                                        of Taylor County, Texas
                                                  §
                         State.                                    (TC# 28762A)
                                                  §

                                         O R D E R

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until November 13, 2022. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Rick Dunbar, the Appellant’s attorney, prepare the

Appellant’s brief and forward the same to this Court on or before November 13, 2022.

       IT IS SO ORDERED this 1st day of November, 2022.

                                                      PER CURIAM

Before Rodriguez, C.J., Palafox, and Alley, JJ.